

Amendment No. 1 to Securities Subscription Agreement


This Amendment No. 1 (the “Amendment”) dated June 15, 2011 to that certain
Securities Subscription Agreement (the “Agreement”) dated the January 24, 2011,
by and between Empeiria Acquisition Corp., a Delaware corporation (the
“Company”) and Empeiria Investors LLC, a Delaware limited liability company (the
“Sponsor”). All capitalized terms not defined herein shall have the same meaning
ascribed to them in the Agreement.


Pursuant to Section 6.5 of the Agreement, the Company and the Sponsor hereby
agrees (and the undersigned Transferees of the shares of Common Stock, hereby
acknowledge) to amend the Agreement, effective on the date hereof, as follows:


1.   Amendments to the Agreement.


Section 3.1. Section 3.1 is hereby amended as follows:
 
3.1.           Failure to Consummate Business Combination; Partial or No
Exercise of the Over-allotment Option.   In the event the Over-allotment Option
granted to the representative of the underwriters of the Company’s IPO is not
exercised in full, the Subscriber acknowledges and agrees that it shall forfeit
any and all rights to such number of Shares (up to an aggregate of 300,000
Shares and pro rata based upon the percentage of the Over-allotment Option
exercised) such that immediately following such forfeiture, the Subscriber and
all other initial stockholders prior to the IPO will own an aggregate number of
initial shares of Common Stock (not including shares of common stock issuable
upon exercise of any warrants, shares underlying the placement units purchased
through a private placement on or before the IPO, shares underlying the
placement warrants included within the placement units purchased through a
private placement on or before the IPO, or any shares purchased by Subscriber in
the Company’s IPO or in the aftermarket) equal to 25.0% of the issued and
outstanding shares of Common Stock of the Company immediately following the IPO.
 
2.  Mutual Drafting.  This Amendment is the joint product of the Company and the
Sponsor and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.


3.  No Other Amendments; Governing Law; Counterparts.  Except as specifically
set forth in this Amendment, there are no other amendments to the Agreement and
the Agreement shall remain unmodified and in full force and effect.  This
Amendment shall be governed by and construed in accordance with the internal
laws of the state of New York.  This Amendment may be executed in one or more
counterparts.  In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.


[Signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
This subscription is accepted by the Company as of the date first written above.



 
EMPEIRIA ACQUISITION CORP.
         
By:
/s/ Alan B. Menkes
   
Alan B. Menkes
   
Chief Executive Officer
 

 
Accepted and agreed this
15th day of June, 2011


EMPEIRIA INVESTORS LLC


By:
/s/ Alan B. Menkes
   
Alan B. Menkes
   
Manager
 



 
 

--------------------------------------------------------------------------------

 
 

 
Acknowledged and Agreed:
     
TRANSFEREES:




 
/s/ Alan B. Menkes
 
Alan B. Menkes
 




 
/s/ Keith E. Oster  
 
Keith E. Oster
 




 
/s/ Joseph Fong      
 
Joseph Fong
 




 
/s/ James N. Mills     
 
James N. Mills
 




 
/s/ Barry Brigman    
 
Barry Brigman
 

 

 
/s/ Michael Dion     
 
Michael Dion
 

 

 
/s/ Katharine Kaplan      
 
Katharine Kaplan
 



Signature Page to Amendment No. 1 to Securities Subscription Agreement
 
 
 

--------------------------------------------------------------------------------

 